UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4370


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CONSENTINO RODRIGUEZ BAILON, a/k/a Nicanor Vasquez, a/k/a
Carlos Hernandez, a/k/a Pedro Bailon Rodriguez, a/k/a
Constantino Rodriguez,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:14-cr-00054-RJC-1)


Submitted:   March 10, 2016                 Decided:   March 14, 2016


Before SHEDD and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Ross Hall Richardson, Executive Director, Ann L. Hester, Jared
P. Martin, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant.      Jill Westmoreland
Rose, United States Attorney, Amy E. Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Consentino     Rodriguez         Bailon    appeals      the    district      court’s

judgment after he pled guilty to illegally reentering the United

States after having been deported subsequent to an aggravated

felony conviction in violation of 8 U.S.C. § 1326(a), (b)(2)

(2012).    The district court sentenced Bailon at the bottom of

his Guidelines range to 46 months in prison.                       On appeal, Bailon

contends the district court imposed a procedurally unreasonable

sentence   by    failing      to    adequately        address      and   consider       his

arguments for a sentence below his Guidelines range.                       We affirm.

     We review the reasonableness of a sentence for abuse of

discretion.      United States v. Lymas, 781 F.3d 106, 111 (4th Cir.

2015) (citing Gall v. United States, 552 U.S. 38, 41 (2007)).

First,    we    consider      whether    the     district       court      committed      a

significant procedural error, such as failing to consider the 18

U.S.C. § 3553(a) (2012) factors or failing to adequately explain

the chosen sentence.          Gall, 552 U.S. at 51.             If the sentence is

procedurally reasonable, we consider whether it is substantively

reasonable,       taking       into     account        the      totality         of     the

circumstances.          Id.    On     appeal,    we    presume      that    a    sentence

within    or    below    a    properly    calculated         Guidelines         range    is

substantively reasonable.             United States v. Susi, 674 F.3d 278,

289 (4th Cir. 2012).           The presumption can only be rebutted by

showing that the sentence is unreasonable when measured against

                                          2
the 18 U.S.C. § 3553(a) factors.                United States v. Louthian, 756
F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).

       In   sentencing,      the    district      court    must    first    correctly

calculate the defendant’s sentencing range under the Sentencing

Guidelines.      United States v. Allmendinger, 706 F.3d 330, 340

(4th Cir. 2013).       The court is next required to give the parties

an opportunity to argue for what they believe is an appropriate

sentence, and the court must consider those arguments in light

of the factors set forth in 18 U.S.C. § 3553(a).                    Id.

       When rendering a sentence, the district court must make and

place on the record an individualized assessment based on the

particular facts of the case.             United States v. Carter, 564 F.3d
325, 328, 330 (4th Cir. 2009).                 While the sentencing court must

state in      open   court    the   particular      reasons       that    support   its

chosen sentence, the court’s explanation need not be exhaustive.

United States v. Avila, 770 F.3d 1100, 1107-08 (4th Cir. 2014)

(citations omitted); see also United States v. Johnson, 445 F.3d
339, 345 (4th Cir. 2006) (court need not explicitly reference

§ 3553(a) or discuss every factor on the record).                         The court’s

explanation must be sufficient “to satisfy the appellate court

that   [it]    has   considered      the       parties’    arguments       and   has   a

reasoned    basis    for     exercising    [its]     own    legal    decisionmaking

authority.”     Rita v. United States, 551 U.S. 338, 356 (2007).



                                           3
      We    have    reviewed    the    record   and    conclude         that     Bailon’s

sentence     is    procedurally       and   substantively            reasonable.        The

district     court      adequately     addressed      and    considered          Bailon’s

arguments for a sentence below his advisory Guidelines range,

and   the   court       reasonably    determined      that       a    sentence     at   the

bottom of the Guidelines range was appropriate in this case.

      Accordingly, we affirm the district court’s judgment.                             We

dispense     with       oral   argument     because        the       facts   and    legal

contentions       are    adequately    presented      in    the       materials    before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                            4